Citation Nr: 1214691	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to June 1953 and from August 1953 to August 1956.  His awards and decorations include the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The case was remanded for additional development in September 2010.  There has been substantial compliance with the requested development as to the issue addressed in this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A present hernia disability is not demonstrated by the evidence of record and episodic positional left groin strain is not shown to have developed as a result of an event, injury, or disease during active service.


CONCLUSION OF LAW

A hernia disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in October 2007 and October 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2007 VA correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes VA treatment and examination reports, private treatment records, an August 2007 statement from the Veteran's spouse, and the Veteran's statements and testimony in support of his claims.  

The record also shows the Veteran's service treatment and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in December 2008, VA notified the Veteran that the service department had been unable to locate his records and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an April 2011 VA medical opinion obtained as to the issue addressed in this decision is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this matter has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In the case of a veteran who engaged in combat with the enemy VA shall accept as sufficient proof of service connection satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat, if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a veteran engaged in combat with the enemy must be resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99.

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that a veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran reported on his September 2009 application for VA benefits that he developed a hernia from a fall during military service.  In statements and personal hearing testimony he reported he had been treated for a hernia in approximately July or August 1953 at the hospital in Fort Bragg, North Carolina.  He testified that he had received private medical treatment four or five months after service, but that he had been unable to that physician or to obtain any records of that treatment.  He reported he had not undergone any surgical treatment and that he continued to use a truss belt.  He has identified no existing treatment records concerning a present hernia.

On VA examination in April 2011 the Veteran reported that he believed he had a hernia during military service, that he had worked in a plywood mill for 40 years after service, that he experienced episodic left groin pain, that his left groin hurt when he bent down and squatted, that he had not seen a physician for treatment of this pain, and that he used an over-the-counter elastic support as needed.  Physical examination revealed that no inguinal hernia was demonstrated with Valsalva or with sit-up maneuver.  The diagnosis was no inguinal hernia identified upon examination and episodic positional left groin strain due to aging.

Based upon the evidence of record, the Board finds a present hernia disability is not demonstrated and that the Veteran's episodic positional left groin strain is not shown to have developed as a result of an event, injury, or disease during active service.  The Board first acknowledges that, given the Veteran's combat service and his assertions that he experienced groin complaints coincident with that service, he is presumed to have experienced some type of groin problem in service.  As mentioned previously, however, although 38 U.S.C.A. § 1154(b) relieves the Veteran of having to demonstrate that he experienced groin problems in service, that statute does not speak to the current presence or etiology of any post-service groin disorder.

The April 2011 VA examination findings are found to be persuasive.  The examiner is shown to have conducted a thorough examination of the Veteran and to have reviewed the available evidence of record.  

The Veteran and his spouse are credible and sincere in their beliefs that he has disabilities that were caused by service; however, the persuasive medical evidence in this case demonstrates the Veteran has no present hernia (or a hernia at any time since the filing of the claim) and that his episodic positional left groin strain is due to aging.  While the Veteran and his spouse are competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, their statements in this case are, at most, conclusory assertions of a nexus between present left groin pain and an injury in service.  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, their statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no competent evidence in this case, however, of a present hernia or residual symptoms of a hernia manifest to any degree during the course of this appeal.  Therefore, the Board finds entitlement to service connection for a hernia must be denied.  The same is true as to the groin strain.  Although the Veteran is presumed to have experienced some type of groin problem in service, the examiner concluded that the current inguinal problem was due to ageing.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds the preponderance of the evidence is against this service connection claim.


ORDER

Entitlement to service connection for a hernia is denied.


REMAND

As to the Veteran's service connection claim for a left shoulder disability, the Board notes the issue was remanded in September 2010 including for a VA medical opinion addressing whether he currently had a left shoulder disorder and whether that disability was at least as likely as not related to his active service.  The examiner was also instructed to discuss the competent lay statements that the Veteran injured his shoulder in service.  The Board also notes that the Veteran is a combat veteran for VA compensation purposes and that his service treatment records are unavailable as a result of fire at a government storage facility.  Although an April 2011 VA examiner provided a diagnosis of chronic left shoulder strain and in a February 2012 addendum noted lay statements had been reviewed, the examiner found the disorder was not likely related to service because there was no medical record documenting that he had a rotator cuff tear in his left shoulder during active military service.  The Board finds, however, that the examiner failed to address pertinent evidence of record including the Veteran's competent and credible reports of having sustained a left shoulder injury during parachute training, the credible report of his spouse in August 2007 that he had problems with bursitis since the late 1980's, and an August 1991 private medical report which noted a long history of left shoulder pain.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (Court noted that it appeared that the medical examiner impermissibly ignored the appellant's lay assertions that he sustained an injury during service).  

The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his left shoulder claim.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate action must be taken to obtain pertinent VA treatment records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran's claims file should be returned to the April 2011 VA examiner for clarification of the opinion based upon a review of the Veteran's credible reports of having sustained a left shoulder injury during parachute training, the credible report of his spouse in August 2007 that he had problems with bursitis since the late 1980's, and an August 1991 private medical report which noted a long history of left shoulder pain.  The Veteran's report of having sustained a left shoulder injury during parachute training is consistent with the circumstances of his service and should be considered as proven without requirement of treatment records in service.  A complete rationale for the opinion should be set forth in the addendum report.

If the April 2011 VA examiner is unavailable, the Veteran's claims file should be reviewed by an appropriate medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a left shoulder disability as a result of active service with appropriate consideration of his reported injury in service.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


